Citation Nr: 0506246	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-03 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to non-service-connected disability pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The case was previously before the Board in July 2003 when it 
was remanded to insure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  In June 2004, the Board again 
remanded the case for VCAA consideration and to obtain Social 
Security Administration (SSA) records.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's disabling head injury is due to his willful 
misconduct.  

3.  The medical evidence does not reflect any conditions, 
which are not due to willful misconduct, which would render 
the veteran unable to secure and follow a substantially 
gainful occupation.  


CONCLUSION OF LAW

The veteran does not meet the eligibility requirements for 
non-service-connected pension benefits.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.1 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of July 2003 and August 
2004 discloses that they complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
VCAA notices adequately informed the claimant that he should 
provide "any" evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case because the initial unfavorable 
decision was made before VCAA became effective.  However, the 
file reflects a continuous flow of information to the 
veteran.  The rating decisions, statement of the case, and 
supplemental statement of the case, as well as the VCAA 
letters and other correspondence, notified the veteran and 
his representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  The Board has previously remanded the case for VCAA 
compliance and the necessary action was taken.  Any deficits 
in the original notice have been cured and are no more than 
non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  Social Security 
Administration (SSA) records have been obtained.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria.  Subject to income and estate limitations, pension 
is payable to a veteran who has served for 90 days or more 
during a period of war and who is permanently and totally 
disabled from non-service-connected disability which is not 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1521 (West 2002).  

There is no dispute as to the claimant's status as a veteran.  
38 U.S.C.A. § 101(2) (West 2002).  There is no dispute that 
the veteran served 90 days or more during a period of war.  
38 U.S.C.A. § 101(29) (West 2002).  There is no dispute that 
the veteran is permanently and totally disabled.  38 U.S.C.A. 
§ 1502(a) (West 2002).  The issue in this case is whether the 
permanent and totally disability is the result of his willful 
misconduct.  Thus, this discussion will focus on the willful 
misconduct question.  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action. 
    (1) It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  
    (2) Mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  
    (3) Willful misconduct will not be determinative unless 
it is the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n) (2004).  

Disability pension is not payable for any condition due to 
the veteran's own willful misconduct.  38 C.F.R. § 3.301(b) 
(2004).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions, which would raise a 
presumption to that effect, will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (2004).  

The element of knowledge of, or wanton and reckless disregard 
of, the probable consequences must be specifically addressed.  
Myore v. Brown, 9 Vet. App. 498, 503-04 (1996).

"Proximate cause" is defined as that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred.  Forshey v. West, 12 Vet. App. 71 (1998) 
(citing Black's Law Dictionary 1225 (6th ed. 1990)).  Thus, 
if intoxication results proximately and immediately in 
disability, such disability will be considered to be the 
result of the person's own willful misconduct.  38 C.F.R. § 
3.301(cc)(2); Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994).

Background.  The facts in this case, as set forth in the 
police report, are uncontroverted.  The Board summarizes the 
police report of the incident in late May 1999.  A bartender 
told police that he was locking up for the night.  The 
veteran and his spouse walked by arguing.  The veteran pulled 
his spouse around the corner of the building.  The bartender 
followed and saw his spouse break away from the veteran.  He 
grabbed her from behind and started choking her from behind 
by wrapping his arm around her throat.  The bartender told 
the veteran to let her go and he refused.  By this time, his 
spouse was gagging.  The bartender punched the veteran in the 
face and he fell backward hitting his head on the wall behind 
him.  

Another witness said he was getting in the car when he saw 
the veteran and his spouse arguing across the street from a 
saloon.  They began to cross the street and the veteran 
choked his spouse briefly.  She got loose and walked across 
the street.  They walked to the west side of the saloon and 
the veteran began choking her again.  The witness said it was 
a much more violent choke than before.  The witness told the 
veteran to let her go or he would get out of the car.  The 
bartender walked up and told the veteran to let his spouse 
go.  The veteran refused and the bartender hit him once.  The 
veteran fell to the ground.  

The veteran's spouse told a police officer that the veteran 
wanted to go home but the spouse and her mother did not want 
to leave the saloon.  The veteran became angry when they told 
him they did not want to leave.  The veteran began to push 
her and then to choke her from behind, with his arm around 
her neck.  A male who was in the area told the veteran to let 
her go.  When the veteran would not let her go, the male hit 
the veteran in the mouth.  The veteran let go and fell to the 
ground.  He did not get up.  The spouse became upset and 
started to cry.  She told the interviewing officer that she 
was fine and refused medical attention.  The officer noted 
redness on the front of her throat.  

Subsequently, emergency medical personnel examined the 
veteran and thought he was fine.  He was arrested on a 
domestic battery charge.  The citation shows that it is for a 
misdemeanor, domestic battery, choking his wife from behind 
with his hands and arms.  However, the veteran started 
vomiting blood and was taken to a medical center, instead of 
jail.  The medical center records show the veteran's blood 
alcohol was 0.17.  

Extensive medical records are in the file and are well 
summarized in the June 1999 consultation report by J. Y. L. , 
M.D.  The doctor reported that the veteran was found to have 
a large subdural hematoma.  The clot was evacuated.  He made 
a slow recovery and was still markedly impaired cognitively.  
He had difficulty with communication and comprehension.  He 
still needed maximum assistance with activities of daily 
living and transfers.  He was not able to ambulate 
functionally.  He was incontinent.  It was the doctor's 
assessment that the veteran had sustained significant 
traumatic brain injury with acute subdural hematoma.  He was 
left with residuals of cognitive impairment and probably 
dysphasia.  He did not have focal weakness but did need 
considerable assistance with activities of daily living and 
transfers.  He was not a functional ambulator.  His long-term 
prognosis for independent functioning was not particularly 
good.  He would probably be disabled for the rest of his 
life.  

A social work report was also prepared in June 1999, based 
largely on information from the veteran's spouse and son.  
The veteran was reported to have an extreme relationship to 
alcohol and somewhat combative behavior.  The family reported 
that he had five different court appearances scheduled.  The 
social worker wrote that his cognitive deficits would not 
allow him to be accessible to the court.  Prior to his 
injury, he had been a carpet layer but he would not be able 
to return to that type of employment.  His son felt that the 
veteran's alcohol abuse had been problematic in his 
relationship with his wife and general health.  It appeared 
that his relationship with his wife had been combative at 
times.  The pending battery and assault charge were noted.  

The report of an examination for housebound status or 
permanent need for regular aid and attendance shows the 
veteran was hospitalized in June and July 1999.  He could 
walk 1/2 block with assistance.  He could leave home for doctor 
visits or to visit close relatives.  A cane would be helpful.  
Assistance was needed with transfers and with all efforts at 
ambulation.  He needed assistance with bathing and all 
activities of daily living.  The diagnosis was subdural 
hematoma, secondary to traumatic brain injury.  

Court documents show that in August 1999, a deputy city 
attorney moved that the charges against the veteran be 
dismissed because a neurologist had determined that he was 
not competent due to traumatic brain injury.  

The SSA records are in evidence and support a November 2003 
determination that the veteran was unable to work.  

Analysis.  The notice of disagreement and substantive appeal 
are to the effect that the veteran's conduct did not lead to 
his head injury.  He asserts that he was not intending to 
harm his wife and that they have their own life style, which 
should stay within their personal principles.  He points out 
that she is caring for him and would not be with him if she 
felt he meant to hurt her.  He averred that he and his wife 
made an error when they were out having fun, by getting angry 
at each other and getting out of hand with their anger.  His 
wife did not ask for assistance from the man who hit him.  
Now, because of getting into a dispute with his wife, and a 
passerby deciding he needed to hit the veteran, the veteran 
was permanently and totally disabled.  The veteran did not 
think he and his wife should be denied benefits because of an 
error on both their parts by having a private quarrel in 
public.  

There are two aspects of misconduct here.  First, the Board 
considers the alcohol factor.  The simple drinking of 
alcoholic beverage is not of itself willful misconduct.  
However, if, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (2004).  Here, the 
medical evidence establishes that the veteran was intoxicated 
by legal standards, with a blood alcohol level of 0.17.  The 
Board specifically notes that a blood alcohol percentage of 
.10 or more raises a presumption that the person was under 
the influence of intoxicating liquor under VA's Adjudication 
Procedure Manual M21-1, (M21-1), Part IV, Chapter 11, 
11.04(c)(2) (using the standards of the National Safety 
Council, U.S. Department of Transportation and the 
Departments of the Army, the Navy and the Air Force).  The 
evidence also shows that the veteran's intoxication led 
immediately to criminal behavior, which resulted in his 
injury.  This incident fits foursquare into the regulation.  
Because the veteran's drinking of a beverage to enjoy its 
intoxicating effects resulted in intoxication, which resulted 
proximately and immediately in disability, the veteran's 
disability must be considered the result of his own willful 
misconduct.  Such willful misconduct bars the payment of 
pension.  38 C.F.R. § 3.301(c)(2) (2004).  

Secondly, is the criminal behavior.  The Board notes that the 
charges were dropped, not for lack of merit, but for a lack 
of competency on the part of the veteran.  It is argued that 
the veteran and his wife were having a "private quarrel" in 
public and a passer-by intervened, injuring the veteran.  
However, the contemporaneously recorded police report and 
witness statements are consistent in showing the veteran not 
only assaulting his wife but chocking her to the point that 
she had visible marks on her throat.  Moreover, as a public 
brawl and disturbance of the peace, it is a probable 
consequence that passers-by will intervene.  Having such an 
episode in public is more than a mere technical violation of 
police regulations or ordinances.  It involves deliberate or 
intentional wrongdoing with wanton and reckless disregard of 
its probable consequences.  Thus, the veteran's physical 
attack on his wife constitutes willful misconduct which bars 
the payment of pension, notwithstanding the veteran's wife's 
current statements on the matter made in conjunction with a 
claim for VA benefits.  38 C.F.R. § 3.1(n) (2004).  

As noted above, "proximate cause" is defined as that which, 
in a natural continuous sequence, unbroken by any efficient 
intervening cause, produces injury, and without which the 
result would not have occurred.  Forshey, supra.  In this 
case, even assuming arguendo that the act of hitting the 
veteran was an intervening cause rather than part of the 
natural continuous sequence of the behavior caused by the 
veteran's alcohol intoxication, this intervening act was the 
result of the second act of willful misconduct, that of the 
veteran chocking his wife.  

For the foregoing reasons, the veteran's disabling head 
injury is due to his willful misconduct.  The medical 
evidence does not reflect any conditions, which are not due 
to willful misconduct, which would render the veteran unable 
to secure and follow a substantially gainful occupation.  
Accordingly, the appeal must be denied.

As the preponderance of the evidence is against the claim for 
non-service-connected disability pension, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to non-service-connected disability pension is 
denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


